Filed 4/13/22 P. v. Spiller CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082067
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. SC072765A)
                    v.

    THOMAS LEE SPILLER,                                                                   OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Kern County. Michael G. Bush,
Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and William
K. Kim, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Smith, Acting P. J., Meehan, J. and Snauffer, J.
          In 1998, defendant Thomas Lee Spiller was sentenced to 25 years to life pursuant
to the “Three Strikes” law (Pen. Code, §§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)).1
In 2013, he filed a petition to recall his sentence pursuant to the Three Strikes Reform
Act of 2012 (the Act) (§ 1170.126, subd. (b)). The trial court denied his petition. We
reversed and remanded. The trial court again denied defendant’s petition. We reversed
and remanded a second time. The trial court again denied defendant’s petition, finding
that defendant’s release “would result in [an] unreasonable risk of danger to public
safety.” (Capitalization omitted.) Now, in defendant’s third appeal, defendant contends
the trial court abused its discretion in denying the petition. The People disagree. We
affirm.
                                PROCEDURAL SUMMARY2

                 “In March 1997, defendant was convicted of five counts of robbery
          (§ 211) and was sentenced to 10 years in prison.

                 “In June 1998, defendant was convicted of smuggling
          methamphetamine into prison (§ 4573) and conspiring to smuggle
          methamphetamine into prison (§ 182, subd. (a)). In addition, he was found
          to have suffered five prior “strike” convictions within the meaning of the
          “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)). He
          was sentenced to 25 years to life.

                 “In March 2001, defendant was convicted of attempted murder
          (§§ 664, 187) and assault while serving a life sentence (§ 4500), with a
          great bodily injury enhancement (§ 12022.7). He was sentenced to a
          consecutive term of 45 years to life.

                 “On November 6, 2012, voters passed Proposition 36.

1         All further statutory references are to the Penal Code unless otherwise indicated.
2     Portions of the procedural summary and factual summary are drawn from
our 2016 opinion in People v. Spiller (2016) 2 Cal.App.5th 1014 and our 2019
unpublished opinion in People v. Spiller (Aug. 27, 2019, F076571). On the
People’s request, we take judicial notice of our case file and opinion in case
No. F076571. (Evid. Code, §§ 452, subd. (d), 459, subds. (a)–(c).)



                                               2.
      “On December 23, 2013, defendant filed a Proposition 36 petition
seeking to recall his 25-year-to-life sentence on the 1998 conviction for
drug smuggling and conspiracy to commit drug smuggling. The trial court
denied defendant’s petition, reasoning he was ineligible for resentencing
because his conviction for attempted murder was a prior disqualifying
conviction.

        “Defendant appealed, and on August 29, 2016, we concluded his
attempted murder conviction was not a prior disqualifying conviction
because it did not occur before his third strike indeterminate life sentence
was imposed (see § 1170.126, subd. (e)(3)). We reversed and remanded for
the trial court to determine whether defendant would pose an unreasonable
risk of danger to public safety such that he should not be resentenced.
(People v. Spiller, supra, 2 Cal.App.5th at pp. 1026–1027.)

        “On October 30, 2017, a resentencing hearing was held on remand.
Defendant, who was 44 years old at the time of the hearing, testified he
entered prison when he was 23 years old, caught in a cycle of drugs and
crime. In prison, he joined a gang for protection, but later dropped out
when a prison program made that possible. He was still involved in some
fights, but very few for a prison inmate. Some fights were his fault; others
were necessary to defend himself or avoid becoming a perpetual victim. He
tried to avoid the younger, more aggressive inmates, although it was not
always possible. He listed the classes he had taken and the other ways he
was working to better himself in prison. Resentencing would mean he
would have only one life sentence to serve. It would provide him a light at
the end of the tunnel.

        “Defendant testified that in addition to the 25-year-to-life term in the
current case, he was also serving a 45-year-to-life term for the 2001 assault
conviction. He believed his first eligible parole date was 2076. Without
the 25-year-to-life term in the current case, however, he might be eligible
for the Elderly Parole Program when he turned 60 in 2033 (see § 3055)
[(footnote omitted)].

       “After defendant’s testimony, defense counsel argued that even if
the court resentenced defendant, his earliest possible date of release would
be 2033 when he turned 60 years old, at which time the Board of Parole
Hearings (Board of Parole) would consider everything he had done up to
that point before deciding whether to release him. Counsel argued
defendant was smart, capable, and productive. He was working to better
himself. Granting the petition would give him hope and motivation to
continue being productive in prison.



                                       3.
               “The trial court denied the petition, noting defendant had engaged in
       a lot of fights and had suffered a lot of convictions. The court had seen
       other defendants who managed to avoid fighting in prison. The court
       concluded:

              ‘I just—there’s no way I can make a finding that you’re not a—that
              you have met the standard that you would not pose a reasonable risk
              to public safety. I think that you would. [¶] [Defense counsel], I
              don’t think I can guess or speculate what would happen in his other
              case. I have to assume that if I granted this, he’d be released today.
              I don’t know where he’ll be when he’s 60 years old or older. I hope
              he changes his way, but I just have to make that finding. I just
              cannot grant this motion. Petition denied.’ (Italics added.)”
       On August 27, 2019, we reversed the trial court’s denial of defendant’s petition.
We explained that the trial court should have considered defendant’s 45-year-to-life term
on his 2001 convictions and his possible release date when it determined whether
resentencing on the 1998 convictions would create a risk of danger to the public.
       On remand, on November 18, 2020, the trial court took evidence and then again
denied defendant’s petition. It noted the existence of the elderly parole program, that the
laws surrounding the felony-murder rule had changed, and that defendant may serve a
lesser sentence than the 45-year-to-life term imposed on the 2001 convictions.
Regardless, it concluded that defendant would be a danger to society no matter when he
might be released from custody. Specifically, it concluded: “If he’s out when he’s 70 or
80, … [h]e’s a danger. He’s going to be a danger if he gets out. I don’t care when he
gets out.”
       On the same date, defendant filed a notice of appeal.
                                     DISCUSSION3
       Defendant contends that the trial court abused its discretion in determining that he
posed an unreasonable risk to public safety because it: (1) failed to consider when
defendant might realistically be eligible for parole under the elderly parole program—to

3      The facts underlying his 1998 convictions are not relevant to this appeal.


                                             4.
wit, not until age 67; (2) failed to consider that in order to be suitable for parole, the
parole board would need to determine that he was not a threat to public safety;
(3) considered possible future changes in the law in determining defendant’s possible
parole date; and (4) inappropriately used the resentencing proceedings to punish
defendant for his 2001 convictions.4 The People disagree on each account and argue that,
in light of defendant’s “lengthy criminal history, the violent circumstances of his strike
offenses and in-prison fights, [and] the prison rules violations … that continue some
20 years into his incarceration,” the trial court did not abuse its discretion in finding that
defendant would pose an unreasonable risk to public safety if he were ever released. We
agree with the People.
       A. Additional Background
       In opposition to defendant’s petition, the People detailed defendant’s prior
convictions and in-prison rules violations: In 1985, defendant was convicted of
disorderly conduct (§ 647, subd. (f)); in 1992, defendant was convicted of burglary
(§ 459); in 1993, defendant was convicted of battery (§ 242); in 1994, defendant was
convicted of receiving stolen property (§ 496, subd. (a)); in 1995, defendant was
convicted of vehicle theft (Veh. Code, § 10851, subd. (a)) and escape from custody
(§ 4532, subd. (b)); in 1996, defendant was convicted of five separate counts of robbery
(§ 211); in 1997, defendant was convicted of conspiracy to bring a controlled substance
into a prison (§§ 182, subd. (a)(1), 4573); and in 2001, defendant was convicted of
attempted murder (§§ 187, 664) and assault by means of force likely to produce great
bodily injury while serving a life sentence (§ 4500).


4       In his reply brief, for the first time, defendant invites us to consider recidivism
rates for older inmates. He did not raise that issue below or in his opening brief. He
therefore twice forfeited the issue and we do not address it here. (Julian v. Hartford
Underwriters Ins. Co. (2005) 35 Cal.4th 747, 761, fn. 4; Hines v. Lukes (2008) 167
Cal.App.4th 1174, 1184, fn. 9; Reichardt v. Hoffman (1997) 52 Cal.App.4th 754, 764.)


                                               5.
       The People described the facts of the robbery, attempted murder, and assault
convictions and submitted evidence to the trial court supporting each. Defendant
committed

       “five separate robberies in 1996. All the victims were women except for
       the robbery that took place at the video store. During that robbery, the
       petitioner used a .25 caliber gun to accomplish the robbery and as he
       described the commission of the crime to detectives, he “felt rage” during
       the time he pointed the gun at the victim store clerk. While pointing the
       gun at the victim store clerk, the petitioner stated, “If you call the police, I
       will come back and kill you.” The other four robberies that involved
       women were all purse snatches with the use of force as some of the victims
       struggled to keep their purses. Two of the four robberies were of senior
       citizens with one victim being 77 years old. The 77 year old lady fell face
       down on the parking lot and she suffered injuries to her face, arm, and
       wrist. Another robbery victim was taken to the hospital.”

       As to the attempted murder and assault convictions,

       “[o]n March 11, 1999, [defendant] and [his] co-defendant severely battered
       victim inmate [D.M.]. The co-defendant began to strike [D.M.] without
       any provocation. [Defendant] then joined in on the attack and both of them
       took turns hitting and kicking [D.M.]. They were even kicking him in the
       head after he was unconscious and lying on the ground helpless. They both
       beat [D.M.] so severely that he was in a coma for three weeks. [D.M.] still
       suffers from neurological complications as a result of the attack by the
       [defendant] and the co-defendant. [¶] … [¶] [D.M.] … was hospitalized
       for six months after the assault and … has had to undergo 14 surgeries
       since the assault. He is now forced to walk with a cane and he suffers from
       pain all of the time.”
       Defendant also has a lengthy history of rules violations in custody,5 including:
1997 violations for conspiracy to introduce/traffic methamphetamine, mutual combat,
possession of inmate manufactured alcohol, and obstructing an officer; a 1998 violation
for mutual combat; 1999 violations for battery on a peace officer with a weapon and
possession of an inmate manufactured weapon (separate incidents); a 2000 violation for

5       We omit discussion of the rules violations that resulted in the convictions
identified above.


                                              6.
disruptive behavior; a 2002 violation for delaying a peace officer; a 2004 violation for
battery on an inmate; a 2005 violation for mutual combat; 2006 violations for
methamphetamine use and possession of dangerous contraband; 2007 violations for
battery on an inmate and possession of inmate manufactured alcohol; 2008 violations for
possession of dangerous contraband, mutual combat, and battery on an inmate with force;
a 2009 violation for refusing to submit to a random drug test; 2010 violations for fighting
and battery on an inmate; a 2011 violation for fighting; a 2012 violation for possession of
a deadly weapon in administrative segregation; a 2014 violation for fighting; a
2015 violation for battery on an inmate; a 2016 violation for battery on an inmate;
2018 violations for failing to attend appointments and two separate batteries on inmates;
a 2019 violation for battery causing serious injury.
       The People also submitted some documents prepared by defendant’s physical and
mental health clinicians that reflected on his dangerousness. In 2007, defendant was
diagnosed with depressive disorder, polysubstance dependence, and antisocial personality
disorder; in 2009, a mental health clinician noted that defendant had recently overdosed
on heroin and “gets into a lot of fights and does not have patience for others”; in 2010,
defendant told his clinician that “he sometimes assaults people he sees as less than [him]
(child abusers and the like)” and his clinician noted that defendant “was more concerned
about the consequences of fighting than anything else”; in 2012, defendant complained of
depression and anger and was noted to be frequently noncompliant with medication; and
in 2019, after assaulting another inmate, a clinician opined that defendant’s “ ‘violence
has a pattern of aggression that is influenced by his personality’ ” rather than his mood
disorder.
       At the hearing on defendant’s petition, defendant testified on his own behalf. At
the time of his testimony, defendant was 47 years old. He testified that he had received
disciplinary violations since the last hearing in 2017. Some of those violations included
fights with other inmates. Defendant testified that he did not use weapons during fights

                                             7.
even though he knew where he could obtain weapons if he wanted to and had obtained
weapons in the past. Defendant later admitted that he only used a weapon twice, in 1999
in attacking an officer and again in 2016 in attacking an inmate. Defendant explained
that fighting is expected in custody to preserve honor and to avoid being perceived as
weak. In 2019, defendant was involved in a fight that resulted in another inmate being
seriously injured. Defendant testified that the other inmate started the fight and he
defended himself.
       Defendant did not have any violent rules violations in the year prior to the hearing.
However, he had three rules violations for possession of cell phones and one violation for
possession of a piece of plastic shaped into a weapon. Defendant acknowledged
possession of the piece of plastic but asserted that he used it for a nonviolent purpose and
did not “see it as being dangerous.”
       Despite his previous fights and other rules violations, defendant testified that he
had prevented violence while in custody, but no reports document his positive activities.
For instance, he quit the gang that he was previously a member of, he convinced another
inmate not to stab an officer, he stopped riots, and he attempted to stop fights. Defendant
also participated in a mental health program that had helped him manage his depression
and anger. He learned coping skills, including exercise and art. Defendant also believed
that he posed less risk of recidivism because he had increased family support. He took
anger management, stress management, and substance abuse courses in prison.
       Defendant could not “give … a guarantee” that he would not commit crimes or
victimize others if he was released “except to say that if I was let out, and it had been
because I have done enough good in [custody] to get [released].” Defendant did not
believe that he was ready to reintegrate into society, but he was “working on being a
good person.” Defendant intended to continue to improve so he could be paroled when
he was about 70 years of age, which he believed to be a realistic age for his parole if he
was resentenced based on the instant petition.

                                              8.
       Neither party provided a specific age at which they expected defendant to be
eligible for parole. Defendant’s counsel noted that “[p]ossibly when he turns 60, 70, [or]
80 years old he may be eligible for parole.”
       The trial court discussed, and requested the parties’ positions regarding,
defendant’s eligibility for parole under the elderly parole program. Defendant’s counsel
opined that defendant was not eligible for parole under that program until 2033, when he
turned 60 years of age. The People offered no opinion. The trial court noted that the
elderly parole program was set to change on January 1, 2021, such that some inmates
would be eligible for parole at 50 years of age. The trial court also discussed the changes
to the felony-murder rule and noted that it is quite difficult to predict when defendant
might be eligible for parole if it granted defendant’s petition.
       On that record, the trial court denied defendant’s petition, finding that he would be
dangerous if paroled at any age.
       B. Statutory Framework and Standard of Review
       Under the Three Strikes law as it existed prior to the Act, a defendant convicted of
two or more prior serious or violent felonies would be subject to a sentence of 25 years to
life upon conviction of a third felony. (§§ 667, former subds. (d), (e)(2)(A), 1170.12,
former subds. (b), (c)(2)(A).) Under the Act, however, a defendant convicted of two or
more prior serious or violent felonies is subject to the 25-year-to-life sentence only if the
third felony is itself a serious or violent felony. (§§ 667, subd. (e)(2)(C), 1170.12,
subd. (c)(2)(C).) If the third felony is not a serious or violent felony, the defendant will
receive a sentence as though the defendant had only one prior serious or violent felony
conviction, and is therefore a second strike, rather than a third strike, defendant. (§§ 667,
subd. (e)(2)(C), 1170.12, subd. (c)(2)(C).)
       The Act also provided a means whereby prisoners currently serving sentences of
25 years to life for a third felony conviction which was not a serious or violent felony
may seek court review of their indeterminate sentences and, under certain circumstances,

                                               9.
obtain resentencing as if they had only one prior serious or violent felony conviction.
(§ 1170.126, subd. (b).) A current inmate is not entitled to resentencing if it would pose
an unreasonable risk of danger to public safety. (§ 1170.126, subd. (f).) Whether an
inmate poses an unreasonable risk of danger to public safety is a question committed to
the discretion of the trial court. (Ibid.) In exercising its discretion, the court may
consider: (1) the defendant’s criminal conviction history; (2) the defendant’s
“disciplinary record and record of rehabilitation while incarcerated”; and (3) any other
evidence the court, in its discretion, determines to be relevant. (§ 1170.126, subd. (g).)
The court must consider “ ‘ “whether [a defendant’s prior criminal and/or disciplinary
history], when considered in light of other facts in the record, are such that they continue
to be predictive of current dangerousness many years [later].” ’ ” (People v. Buford
(2016) 4 Cal.App.5th 886, 914.) “ ‘ “[T]he facts upon which the court’s finding of
unreasonable risk is based must be proven by the People by a preponderance of the
evidence .…” ’ ” (People v. Piper (2018) 25 Cal.App.5th 1007, 1016.)
       We review denial of a petition to recall sentence for abuse of discretion. (People
v. Williams (2018) 19 Cal.App.5th 1057, 1062; People v. Drew (2017) 16 Cal.App.5th
253, 259–260; People v. Buford, supra, 4 Cal.App.5th 886, 895.) “ ‘This standard
involves abundant deference to the trial court’s rulings.’ ” (Williams, at p. 1062.)
       C. Analysis
       In our prior opinion, we remanded the matter for the trial court to consider
defendant’s risk to public safety when, if ever, defendant might be released. The trial
court considered defendant’s consecutive 45-year-to-life term of imprisonment. It
discussed the elderly parole program as set out in section 3055,6 the changes to the



6     Defendant is not entitled to early parole consideration based on the elderly parole
program because his 45-year-to-life sentence on the 2001 convictions was imposed
pursuant to the Three Strikes law. The elderly parole program “does not apply to cases in

                                              10.
felony-murder rule effected by Proposition 47, and other possible ameliorative changes in
the law, but it did not determine whether defendant might be eligible for parole based on
any such programs or changes in law. Instead, it recognized the difficulty in accurately
predicting parole eligibility based on recent and potential future changes in law. It then
accepted defendant’s counsel’s suggestion that defendant would not be paroled until he is
approximately 70 or 80 years of age. That assumption by the court is consistent with
defendant serving roughly 45 to 55 years on his 45-year-to-life term—if defendant served
45 years, he would be released at age 73. The trial court’s estimation of defendant’s
potential parole date if it granted defendant’s petition is not unrealistic.7
       The trial court then concluded that if defendant was paroled at 70 or 80 years of
age—or any age—he would remain dangerous. It based that conclusion on “what
[defendant had] done for the last 47 years of his life.” Indeed, the trial court had before it
evidence that defendant had been convicted of crimes of violence that caused injury; was
often involved in fights and assaults on other inmates, sometimes using weapons or
causing great bodily harm; received numerous nonviolent rules violations; was as
recently as 2019 determined by a mental health clinician after he assaulted another
inmate to suffer from a mood disorder and have an aggressive personality. Based on the
evidence before the court, the trial court did not abuse its discretion in finding that

which sentencing occurs pursuant to [s]ection 1170.12, subdivisions (b) to (i), inclusive,
of [s]ection 667 ….” (§ 3055, subd. (g).)
7      The People correctly note that prisoners serving third strike life sentences can earn
custody credits toward an earlier parole eligibility date under a variety of circumstances:
good conduct (Cal. Code Regs., tit. 15, § 3043.2), milestone completion (Cal. Code
Regs., tit. 15, § 3043.3), rehabilitative achievement (Cal. Code Regs., tit. 15, § 3043.4),
educational merit (Cal. Code Regs., tit. 15, § 3043.5), and extraordinary conduct (Cal.
Code Regs., tit. 15, § 3043.6). Each type of credit is subject to forfeiture for serious rules
violations. (Cal. Code Regs., tit. 15, §§ 3043.2, subd. (d), 3043.3, subd. (h), 3043.4,
subd. (i), 3043.5, subd. (f), 3043.6, subd. (d).) Credits earned, credits forfeited, and the
potential for more of each, make calculation of parole eligibility (not to mention
suitability) difficult.


                                              11.
defendant would pose an unreasonable risk of danger to public safety at the date he might
be paroled if his petition was granted.
       Defendant contends that the trial court erroneously believed that defendant would
be eligible for parole under the elderly parole program at 50 or 60 years of age, rather
than after defendant had served at least 20 years on the current sentence. Defendant
erroneously believed that if he was resentenced on his 1998 25-year-to-life sentence, the
time would begin to run on his consecutive 45-year-to-life sentence and he would not be
eligible for parole for 20 years under the elderly parole program. Because, as we have
noted, defendant’s 2001 convictions were sentenced pursuant to the Three Strikes law,
and section 3055 excludes those sentenced pursuant to the Three Strikes law from elderly
parole program consideration, defendant is mistaken. (§ 3055, subd. (g).) He
acknowledges as much in his reply.
       Next, defendant contends that the trial court failed to consider that the parole
board would not release defendant if it concluded that he continued to pose an
unreasonable risk of danger to public safety in determining whether to grant defendant’s
petition. Again, we disagree.
       The trial court explained that it was resentencing in light of our remittitur, it heard
defendant’s argument that “there is … protection … against community violence because
the parole board will still have to be convinced that [defendant] does not pose a risk of
danger to the community[,]” and it referenced its consideration of “whether the release
would be contingent on considerations of public safety[,]” citing our discussion of People
v. Williams, supra, 19 Cal.App.5th 1057. As we explained in our prior opinion, the fact
that the parole board would be required to conduct an additional dangerousness
determination did not eliminate or defer the trial court’s duty to determine, at the time it
considered his resentencing petition, whether he would continue to pose an unreasonable
risk of danger to the public at the time of his potential release. Moreover, the fact that an
additional dangerousness determination would have to be made before defendant could

                                             12.
be released was an additional safeguard for the court to consider, but it did not require the
trial court to conclude that defendant would not pose an unreasonable risk of danger to
the public at the time of his potential release. Here, the court explicitly considered that
defendant’s release would be conditioned on public safety concerns even if it granted his
petition. Nevertheless, it concluded that he would always be dangerous. On the record
before us, that conclusion was not an abuse of discretion.
       Defendant also argues that the trial court should not have considered whether
future ameliorative changes in the law may change defendant’s 45-year-to-life sentence.
We interpret the trial court’s musing on potential modifications in the law in the context
of its discussion of the difficulty in predicting defendant’s potential parole date. The trial
court was correct—with changes in the law, it is difficult to predict with any certainty
when an inmate might be paroled. As discussed above, the trial court’s estimate of
defendant’s potential parole dates was reasonable (and does not appear to have included a
reduction in term for potential future changes in criminal sentencing laws).
       Finally, defendant argues that the trial court “[c]onflated its [d]uty to [p]unish
[defendant] with [i]ts [d]uty [t]o [r]esentence.” Specifically, he faults the trial court for
considering his 2001 convictions because he has already “been convicted and punished
for the attempted murder crime.” Again, as we explained above, in resolving defendant’s
petition, the trial court was permitted to consider: (1) defendant’s criminal conviction
history; (2) defendant’s “disciplinary record and record of rehabilitation while
incarcerated”; and (3) any other evidence the court, in its discretion, determines to be
relevant. (§ 1170.126, subd. (g).) The trial court did not err in considering the fact of his
prior convictions or the facts and circumstances underlying those convictions.
       We find no abuse of discretion.
                                       DISPOSITION
       The order is affirmed.



                                              13.